Citation Nr: 0007729	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-10 215 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,339.




ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 1997 decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) in Togus, Maine, which denied waiver of recovery 
of the overpayment in the amount of $10,339.  


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the veteran.  

2.  There was no fault on the part of the veteran in the 
creation of the debt.  


CONCLUSIONS OF LAW

1.  There is no evidence that waiver is barred by 38 U.S.C.A. 
§ 5302(c) (West 1991).  

2.  Fault of the veteran is not a factor to be considered in 
this case when evaluating the case under the standard of 
equity and good conscience.  38 C.F.R. § 1.965(a)(1), (2) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Ridings v. Brown, 6 Vet. App. 544 (1994), the United 
States Court of Veterans Appeals (now United States Court of 
Appeals for Veterans Claims; herein referred to as "Court") 
noted that waiver was precluded by law if there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
[claimant].  38 U.S.C.A. § 5302(c) (West 1991).  Because 
these factors are a bar to waiver, the Court held that these 
factors must be discussed before other factors may be 
considered.  

In this case, the veteran has not claimed that there was any 
fraud, misrepresentation or bad faith on his part.  The RO 
has not asserted that there was fraud, misrepresentation or 
bad faith on the part of the veteran.  The Board's review of 
the file does not disclose any evidence of fraud, 
misrepresentation or bad faith.  There is no evidence that 
waiver is barred by 38 U.S.C.A. § 5302(c) (West 1991).  

Having cleared that bar, the next inquiry is whether recovery 
of the debt would be against equity and good conscience.  

The first factor to be considered in determining whether 
recovery of the debt would be against equity and good 
conscience is fault of the debtor.  38 C.F.R. § 1.965(a)(1) 
(1999).  The December 1997 decision of the Committee 
emphasized the veteran's fault.  The Board reverses this 
finding.  

In a letter dated in March 1995, the RO informed the veteran 
that he would receive pension benefits from VA.  The letter 
also told him that if he was awarded Social Security or any 
other retirement benefit, he should notify VA immediately.  
He was not told that those benefits would be subtracted from 
his VA pension benefits.  He was merely told to inform VA 
that he was getting benefits.  The Board finds no evidence 
that, as asserted by the Committee, the veteran knew or 
should have known that his pension benefits would be reduced 
or stopped.  

A March 1996 notice from the Social Security Administration 
(SSA) notified the veteran that he was found to be disabled.  
It is not clear when he actually received payment from SSA.  
He notified the RO in July 1996.  While this notice was in 
conjunction with a claim for service connection, the RO must 
broadly construe all communications.  The Board finds that 
the veteran notified the RO of his SSA benefits in a timely 
manner.  The Board finds no other evidence of fault on the 
part of the veteran in the creation of the debt.  


ORDER

Waiver is not barred by evidence of fraud, misrepresentation 
or bad faith; to that extent, the appeal is granted.  

There was no fault on the part of the veteran in the creation 
of the debt;  to that extent, the appeal is granted.  


REMAND

The RO must consider and discuss, in a decision, supplemental 
statement of the case or other explanation provided to the 
veteran, all the remaining factors enumerated in 38 C.F.R. 
§ 1.965(a):

(2) fault on the part of VA;
(3) undue hardship;
(4) defeat of purpose;
(5) unjust enrichment;
(6) changing position to one's detriment.  

The veteran asserts that he notified the VA of his receipt of 
SSA disability benefits in July 1996 by submitting a copy of 
such award and thus, the RO was aware of his receipt of 
Social Security.  He further requested waiver of the 
overpayment on the basis that he was not at fault and due to 
financial hardship.  The veteran has clearly raised the issue 
of the propriety of creation of the overpayment.  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999).  While the veteran has disputed the creation of the 
overpayment on several occasions, the RO has not addressed 
this issue.

The Court has directed that when a debtor requests a waiver 
of an overpayment and also asserts that the underlying debt 
is invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The question of whether 
the overpayment at issue was properly created is inextricably 
intertwined with the issue pertaining to the veteran's 
entitlement to waiver of the recovery of the overpayment of 
disability compensation benefits.  This is because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

In this regard, the Board particularly notes that the veteran 
originally claimed benefits for his children.  In June 1995, 
the RO notified the veteran that it needed proof of some sort 
of parental control or that he was contributing to the 
support of his children.  The veteran explained that he 
shared joint custody and paid child support through the 
Domestic Relations Division of a state court.  In September 
1995, the RO requested a copy of a divorce decree showing 
support obligations and shared parental rights, and a 
statement from his ex-wife showing that he provided support.  
Later that month, the veteran responded that there was no 
legal instrument stating a formal agreement and that his ex-
wife would not cooperate.  He did report that support was 
paid through a court for the purpose of financial 
accountability and legal record.  The RO failed to follow up 
on this and request the supporting official documents 
described by the veteran.  Cf. Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  The RO should request the supporting 
documentation.  If the documentation supports payment for the 
veteran's children, the over payment should be adjusted 
accordingly.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide the name and address of the court 
or agency to which he paid child support 
from 1994 to 1997.  He should be 
requested to complete the appropriate 
releases.  Thereafter, the RO should 
request the court or agency to submit 
copies of the veteran's 1994 to 1997 
payment records and any documents 
relating to the payments.  

2.  The RO should then calculate the 
amount of overpayment as if the veteran 
had been paid pension for the children.  

3.  The RO should adjudicate the 
veteran's claim concerning the propriety 
of the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him of the determination and of 
his appellate rights, and inform him that 
he must perfect an appeal of this issue 
if he wants the Board to consider it in 
conjunction with the current appeal, and 
notify him of the time limit within which 
he must do so.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (1999).  

4.  The RO should then consider whether 
the debt should be waived in accordance 
with the principles of equity and good 
conscience.  Fault on the part of the 
veteran should not be considered.  The RO 
should specifically consider fault on the 
part of VA, undue hardship, defeat of 
purpose, unjust enrichment, and changing 
position to one's detriment.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 



